CRAWFORD, Judge
(dissenting):
I am concerned that the majority opinion unnecessarily remands this case for an irrelevant factual inquiry concerning trial defense counsel’s reason for failing to object to admission of play-therapy evidence used by government witnesses to conclude that the children had been sexually abused.
First, the very framing of the inquiry indicates a readily identifiable problem which can be resolved without resort to a factual inquiry. This is simply whether the conclusory experts’ testimony that the children had been abused by a male unlawfully invaded the province of the jury. I believe that in the interests of judicial economy this question of law can be resolved by this Court, without remand, and the plain-error doctrine applied as necessary.
Second, the cases cited in support of this factual inquiry are based upon divers and conflicting legal theories, and this could lead to unnecessary confusion. United States v. Gipson, 24 MJ 246 (CMA 1987) (rejected a mechanical application of the test announced in Frye v. United States, 293 F. 1013 (D.C.Cir.1923), and held that general acceptance of evidence in the scientific community is merely one factor in determining its probativeness); United States v. Gillespie, 852 F.2d 475, 481 (9th Cir.1988) (applied the Frye test and held that the District court committed reversible error by admitting “expert opinion testimony based on play therapy with anatomically correct dolls” without requiring evidence, to establish scientific reliability); Commonwealth v. Dunkle, 529 Pa. 168, 602 A.2d 830, 836 (1992) (held that, “In addition to expert testimony meeting the tests of relevancy and the Frye standard of admissibility, expert testimony is admitted only when the subject matter is beyond the knowledge or experience of the average layman.”).
The Supreme Court and this Court have already rejected the Frye test in favor of a test encompassing other equally persuasive factors. Daubert v. Merrell Dow Pharmaceuticals, Inc., — U.S. -, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993); United States v. Gipson, 24 MJ at 251. Hence, I question the purpose of citing the Gillespie case in which a court in another jurisdiction rejected play-therapy evidence based solely upon the Frye test.
Third, I also question the utility of citing the Dunkle case which was decided, in part, on the proposition that the behavioral patterns of sexually abused children are common knowledge and preclude expert testimony. If an expert testifies about a particular scientific theory, the expert is not precluded from testifying as a lay witness on matters related to the expert testimony.
For the foregoing reasons I must respectfully dissent from the majority opinion.